Citation Nr: 1822589	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-38 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1976 to December 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

Originally, the Veteran filed a notice of disagreement (NOD) in October 2010 for the issues of service connection for bilateral hearing loss and tinnitus, in addition to the issues now on appeal.  The RO subsequently granted service connection for tinnitus and bilateral hearing loss in a November 2013 decision.  The Veteran and his representative were notified of this decision and have not expressed dissatisfaction with the ratings assigned or the effective date of service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a veteran had to separately appeal these "downstream" issues regarding the ratings and effective dates assigned once this disability was granted service connection).  Therefore, those issues are not before the Board. 

In December 2016, a videoconference hearing was held with the Veteran as a witness.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran (1) has a current diagnosis of a hypertension, (2) has provided competent and credible reports that he was diagnosed and treated for hypertension in service, and (3) has provided competent and credible reports that he has received treatment for hypertension from his time in service to the present. 
 
2. The Veteran (1) has a current diagnosis of a sleep apnea, (2) has provided competent and credible reports that his symptoms of loud snoring and sleep apnea began in service, and (3) has provided competent and credible reports that his sleep apnea symptoms that began in service have continued to the present. 

CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Service connection for hypertension is granted.

Service connection for sleep apnea is granted.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


